The plaintiffs’ petition for certification for appeal from the Appellate Court, 68 Conn. App. 79 (AC 20723), is granted, limited to the following issue:
“Did the Appellate Court properly conclude that: (1) with respect to the plaintiffs’ negligence count, the relation back doctrine did not apply; (2) with respect to the plaintiffs’ contract count, the relation back doctrine did not apply; and (3) the statute of limitations applicable to the plaintiffs’ causes of action was not tolled by the named defendant’s bankruptcy proceedings?”